Barclay, J.
By mandamus the relator seeks to require defendants, as judges of the Kansas City court of appeals, to transfer a cause to this court. They entertained and adjudicated the appeal from the circuit court, which relator, as plaintiff in the action, took and submitted to them. She did not discover, until after an adverse decision, any imperfection in that court’s power to deal with her case. Now the claim is made on her behalf that the “amount in dispute'” in» the action exceeds $2,500, and that, consequently, the court of appeals had no power to hear or determine the same.
Before going further, let us see whether this major premise of the relator’s argument is sound. Upon an appeal by plaintiff, the “amount in dispute” is usually ascertained by his demand for relief. But the prayer *49for judgment is not conclusive of the disputed amount when plaintiff’s evidence shows that his actual claim is less than that asserted in his pleading, Wolff v. Matthews (1889), 98 Mo. 246.
Though an action for divorce only falls within the jurisdiction of the court of appeals, it may become reviewable in this court when other questions are involved which belong to any of the classes mentioned in the constitution as forming proper subjects for decision here ; for example, where the amount of alimony in dispute is sufficiently large. Gercke v. Gercke (1889 ), 100 Mo. 237.
But the case as presented by the papers in the trial court must in some manner disclose the facts which ■would thus bring such an action within the appellate jurisdiction of this court. Wade v. Loudon (1878), 30 La. Ann. 660.
In the cause now in question, the plaintiff claimed no specified sum as alimony, though there was a prayer for alimony generally. She might, undoubtedly, by greater definiteness in this regard, have laid a basis for invoking the reviewing power of the supreme court, but that was not done. The case closed in the circuit court without any statement, originally or by amendment, that might imply an intention to claim a sum beyond $2,500. The only allegation that can be suggested as tending in that direction, in the remotest way, is that the defendant was possessed of $250,000 worth of property. But from this fact alone, in the total absence of a demand for any aliquot part of that fortune, as alimony, the court cannot infer that plaintiff designed to make a demand in excess of $2,500, when she omitted to give expression to such a claim at any stage of the proceedings in the court of first instance.
On the contrary, after the proceedings ended there, she took her appeal to the court of appeals and submitted to judgment in that court. Nothing in the record then showed a greater amount in dispute than *50$2,500. Hence, no such question need now be determined as would arise if her appeal and submission to that tribunal had been taken in the face of such a record showing.
For the purposes of this case it is enough to know that no claim for a sum within the jurisdiction of the supreme court was presented or suggested at any time until after the ruling by the court of appeals against plaintiff. In such circumstances we think that court correctly refused to transfer the cause, and accordingly deny the writ,
all the judges of this division concurring.